Citation Nr: 1532911	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Daughter


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in May 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veteran was afforded a VA skin examination in June 2013.  Since that time, the Veteran testified at a Board hearing in May 2015 that his service-connected tinea pedis makes it difficult for him to stand or walk for extended periods of time.  He explained that standing or walking causes his feet to sweat, which aggravates his sores.  The Veteran also stated he had worked as a truck driver, but could no longer do so because of difficulty using the clutch, gas, or brakes on a vehicle for a lengthy period of time.  Finally, he testified that he has to change his socks and shoes multiple times a day in order to keep his feet dry.

The Veteran's daughter testified to observing the Veteran changing his socks and shoes multiple times a day.  She also stated that her father would need to stop completing activities around the house in order to rest his feet.   

However, at the June 2013 VA skin examination, while the Veteran reported changing his shoes and socks two to three times daily, he did not report pain associated with extended standing and walking on his feet due to his skin condition.  Yet, the examiner found that the Veteran's skin condition did not impact his ability to work.

As a result, a new VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected bilateral tinea pedis, to include identifying whether symptoms of pain upon extended standing and walking are due to the Veteran's service-connected skin condition, or whether such pain is attributable to some other foot condition/injury. 

Furthermore, based on the record, the Veteran has received treatment from VA on an ongoing basis.  Indeed, the evidence includes VA treatment records from the Omaha VA Health Care System from January 2000 through August 2013.  To adequately assess the Veteran's disability, any updated VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records, to include records from the VA Medical Center in Omaha, Nebraska, from August 2013, forward.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Then, schedule the Veteran for a VA examination to determine the current severity and manifestations of the Veteran's service-connected bilateral tinea pedis.

The examiner must specifically address the Veteran's report of pain in his feet upon standing and walking, offering an opinion as to the extent, if any, that such pain, and any other symptoms the Veteran complains of, are attributable to the service-connected bilateral tinea pedis, as opposed to another medical condition.

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




